SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

745
CAF 14-01021
PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF FELICIA SMALL,
PETITIONER-APPELLANT,

                      V                              MEMORANDUM AND ORDER

ERIC PEARSON, SR., RESPONDENT-RESPONDENT.
(APPEAL NO. 3.)


DAVID J. PAJAK, ALDEN, FOR PETITIONER-APPELLANT.

JENNIFER M. LORENZ, LANCASTER, FOR RESPONDENT-RESPONDENT.

JENNIFER PAULINO, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Michael F.
Griffith, A.J.), entered April 24, 2014 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Thomas v Small ([appeal No. 1]
___ AD3d ___ [Sept. 30, 2016]).




Entered:    September 30, 2016                     Frances E. Cafarell
                                                   Clerk of the Court